DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-20 are presented for examination. Applicant filed a response to restriction requirement on 07/25/2022 election Group I (claims 1-20) without traverse. Further, Applicant amended claims 4 and 7, and cancelled claims 21-24. 

Claim Objections



Claim 1 is objected to because of the following informality: “a mobile computing device including one or more processors and memory holding computer program instructions.” There should be an indefinite article before “memory” and the recitation should read: “a mobile computing device including one or more processors and a memory holding computer program instructions.”
 
Claims 6 and 8 are objected to because of the following informality: “a server including one or more processors and memory holding computer program instructions.” There should be an indefinite article before “memory” and the recitations should read: “a server including one or more processors and a memory holding computer program instructions.”

Claim 12 is objected to because of the following informality: “The system 11.” There appears to be an omission of word “of” and the recitation should read: “The system of claim 11.”

Claim 14 is objected to because of the following informality: “providing the machine-readable code on coaster.” There should be an indefinite article before “coaster” and the recitation should read: “providing the machine-readable code on a coaster.”

Claim 16 is objected to because of the following informality: “the hologram representation or the machine-readable code comprises providing a color hologram representation of the machine-readable code.” The word “or” between “the hologram representation” and “the machine readable code” appears to be a typographical error and the recitation should read: “the hologram representation of the machine-readable code comprises providing a color hologram representation of the machine-readable code.”

Claim 17 is objected to because of the following informality: “A computer implemented method for processing a gratuity, the computer implemented method comprising;” There should be “:” after “comprising” and the recitation should read: “A computer implemented method for processing a gratuity, the computer implemented method comprising:”

Claim 20 is objected to because of the following informality: “maintaining a running log of transactions for the gratu8ity sender.” The word “gratu8ity” appears to have a typographical error and the recitation should read: “maintaining a running log of transactions for the gratuity sender.”

Claim Rejections - 35 USC § 112












The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 16 recites a limitation “the hologram representation” in “providing the hologram representation or the machine-readable code comprises providing a color hologram representation of the machine-readable code.” There is an insufficient antecedent basis for this limitation in the claims 13, 14, and 16.

Claim Rejections - 35 USC § 101












35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  














The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-12 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 13-20 is a series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of processing a gratuity. The creation of processing a gratuity, as recited in the independent claims 1, 9, 13, and 17, belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 9, 13, and 17, which set forth or describe the recited abstract idea, are the following steps: “read a machine-readable code in a hotel room” (claim 1), “read a machine-readable code associated with a hotelier” (claim 9), “process an account of the hotelier” (claim 9), “creating a gratuity receiver account for the gratuity receiver institution” (claim 13), “associating a machine-readable code with the gratuity receiver account” (claim 13), “creating a gratuity sender account” (claim 13), “crediting the gratuity sender account with the gratuity amount” (claim 13), “processing the gratuity amount to generate a net gratuity amount and a service fee amount” (claim 13), “debiting the gratuity sender account by the gratuity amount” (claim 13), “crediting the gratuity receiver account associated with the machine-readable code with the net gratuity amount” (claim 13), “crediting a service provider account associated with the service provider with the service fee amount” (claim 13), and “processing the gratuity amount to generate a net gratuity amount and a service fee amount” (claim 17).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 9 recite additional limitations: “a mobile computing device including one or more processors and memory holding computer program instructions executable by the one or more processors” (claim 1), “a mobile computing device including machine-readable instructions” (claim 9), and “a server associated with the service provider and including machine-readable instructions” (claim 9). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “transmitting the machine-readable code and an indication of a gratuity amount including a gratuity sender source of funds account to a service provider” (claim 1), “transmitting the machine-readable code to a service provider” (claim 9), “receiving the machine-readable code” (claim 9), “providing the machine-readable code to the gratuity receiver institution to enable the gratuity receiver institution to provide the machine-readable code to a gratuity sender” (claim 13), “receiving the machine-readable code and an indication of a gratuity amount from the gratuity sender” (claim 13), “receiving instructions to transfer a gratuity amount from a gratuity sender having a gratuity sender source of funds account to a gratuity receiver institution having a gratuity receiver institution account and a service provider having a service provider account, the instructions including a machine-readable code associated with the gratuity receiver institution” (claim 17), and transferring the net gratuity amount from the gratuity sender source of funds account to the gratuity receiver institution account and the service fee amount to the service provider account” (claim 17). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 9, 13, and 17, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 9, 13, and 17, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	

















Step 2B of the Test: The additional elements of independent claims 1, 9, 13, and 17, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
The mobile computing device 102 is a portable device capable of operating, executing, and providing services, such as communication services, and applications including those provided by a typical computing device, such as a personal computer or laptop computer. The15 mobile computing device 102 is not limited to a particular type of mobile computing device. A cell phone is one exemplary mobile computing device suitable for use as the mobile computing device 102 in connection with the system 100.
(Applicant’s Specification: page 6, lines 12-18).

Referring again to Fig. 1A, in operation, the computer program instructions running on the mobile computing device 102 read the machine-readable code 104 and transmits the machine-readable code 104 and an indication of a gratuity amount 108 including a gratuity sender source of funds account 110 to the service provider 112. The service provider 112 can10 receive the information on any convenient device including but not limited to cell phone, server, cloud computer system, and digital radio. 
(Applicant’s Specification: page 7, lines 6-11).
 
This is a description of general-purpose computer. Further, the elements of transmitting, receiving, and retrieving information to and from a user device amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, and retrieving information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 9, 13, and 17, receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1, 9, 13, and 17, retrieve information in memory. The courts have recognized retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 9, 13, and 17, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 9, 13, and 17, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-8 depend on independent claim 1; dependent claims 10-12 depend on independent claim 9; dependent claims 14-16 depend on independent claim 13; and dependent claims 18-20 depend on independent claim 17. The elements in dependent claims 2-8, 10-12, 14-16, and 18-20, which set forth or describe the abstract idea, are: a coaster includes the machine-readable code” (claim 2 – further narrowing the abstract idea), “the coaster includes a recyclable material” (claim 3 – further narrowing the abstract idea), “the recyclable material includes a surface that repels viruses” (claim 4 – further narrowing the abstract idea), “the machine-readable code includes a hologram” (claim 5 – further narrowing the abstract idea), “a server including one or more processors and memory holding computer program instructions executable by the one or more processors to: receive the machine-readable code and the indication of the gratuity amount including the gratuity sender source of funds account and to calculate a net gratuity amount and a service fee amount; and transfer the net gratuity amount to an account associated with a gratuity receiver institution and the service fee amount to an account associated with the service provider” (claims 6 and 8 – insignificant extra solution activity), “the coaster includes an advertisement” (claim 7 – further narrowing the abstract idea), “the mobile computing device includes a cell phone” (claim 10 – well-understood, routine, and conventional additional element recited at a high level of generality), “the machine-readable code is included in a coaster” (claim 11 – further narrowing the abstract idea), “a hologram includes the machine-readable code” (claim 12 – further narrowing the abstract idea), “providing the machine-readable code to the gratuity receiver institution to enable the gratuity receiver institution to provide the machine- readable code to the gratuity sender comprises providing the machine-readable code on coaster” (claim 14 – insignificant extra solution activity), “providing the machine-readable code on the coaster comprises providing a hologram representation of the machine-readable code” (claim 15 – further narrowing the abstract idea), “providing the hologram representation or the machine-readable code comprises providing a color hologram representation of the machine-readable code” (claim 16 – further narrowing the abstract idea), “maintaining a running log of transactions for the gratuity receiver institution” (claim 18 – further narrowing the abstract idea), “maintaining a running log of transactions for the service provider” (claim 19 – further narrowing the abstract idea), and “maintaining a running log of transactions for the gratuity sender” (claim 20 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-8, 10-12, 14-16, and 18-20, do not correct the deficiencies of independent claims 1, 9, 13, and 17, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.
Claim Rejections - 35 USC § 102




















The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 9-10 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Mizon (2018/0276769 A1).

As to claim 1, Mizon shows a mobile computing device including one or more processors and memory holding computer program instructions executable by the one or more processors (Mizon: page 2, ¶ 27) to: read a machine-readable code in a hotel room (Mizon: page 1, ¶ 22); transmit the machine-readable code and an indication of a gratuity amount including a gratuity sender source of funds account to a service provider (Mizon: page 1, ¶ 18 and ¶ 22).  

As to claim 9, Mizon shows a mobile computing device including machine-readable instructions to read a machine-readable code associated with a hotelier and transmit the machine-readable code to a service provider (Mizon: page 1, ¶ 18 and ¶ 22); and a server associated with the service provider and including machine-readable instructions to receive the machine-readable code and process an account of the hotelier (Mizon: page 1, ¶ 10, ¶ 18, and ¶ 22). 
 
As to claim 10, Mizon shows all the elements of claim 9. Mizon  also shows that the mobile computing device includes a cell phone (Mizon: page 1, ¶ 10 and  ¶ 22). 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Zises (2015/0095168 A1).

As to claim 2, Mizon shows all the elements of claim 1. Mizon does not show that a coaster includes the machine-readable code. Zises shows that a coaster includes the machine-readable code (Zises: page 3, ¶ 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mizon by a coaster including the machine-readable code of Zises in order to facilitate purchase (Zises: page 1, ¶ 13).

As to claim 11, Mizon shows all the elements of claim 10. Mizon does not show that the machine-readable code is included in a coaster. Zises shows that the machine-readable code is included in a coaster (Zises: page 3, ¶ 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mizon by the machine-readable code being included in a coaster of Zises in order to facilitate purchase (Zises: page 1, ¶ 13).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Zises, and further in view of Rodriguez (2004/0011801 A1).
 
As to claim 3, Mizon in view of Zises shows all the elements of claim 2. Mizon in view of Zises does not show that the coaster includes a recyclable material. Rodriguez shows that the coaster includes a recyclable material (Rodriguez: page 1, ¶ 14; and page 3, ¶ 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mizon in view of Zises by that the coaster including a recyclable material of Rodriguez in order to provide coaster that is friendly to the environment (Rodriguez: page 1, ¶ 9).
 
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Zises, further in view of Rodriguez, and further in view of Dovervik (2018/0353362 A1).

As to claim 4, Mizon in view of Zises, and further in view of Rodriguez, shows all the elements of claim 3. Mizon in view of Zises, and further in view of Rodriguez, does not show that the recyclable material includes a surface that repels viruses. Dovervik shows that the recyclable material includes a surface that repels viruses (Dovervik: pages 1-2, ¶ 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mizon in view of Zises, and further in view of Rodriguez, by the recyclable material including a surface that repels viruses of Dovervik in order to provide material disposable after each use while being recyclable and biodegradable (Dovervik: pages 1-2, ¶ 17).

Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Zises, further in view of Rodriguez, and further in view of Akihito (WO 2019/098272 A1).
 
As to claim 5, Mizon in view of Zises, and further in view of Rodriguez, shows all the elements of claim 3. Mizon in view of Zises, and further in view of Rodriguez, does not show that the machine-readable code includes a hologram. Akihito shows that the machine-readable code includes a hologram (Akihito: see “The hologram label 10 can be a QR code (registered trademark) image in which key information is embedded (see FIG. 2)” in page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mizon in view of Zises, and further in view of Rodriguez, by the machine-readable code including a hologram of Akihito in order to authenticate the label (Akihito: page 2). 

As to claim 12, Mizon in view of Zises, and further in view of Rodriguez, shows all the elements of claim 11. Mizon in view of Zises, and further in view of Rodriguez, does not show that a hologram includes the machine-readable code. Akihito shows that a hologram includes the machine-readable code (Akihito: see “The hologram label 10 can be a QR code (registered trademark) image in which key information is embedded (see FIG. 2)” in page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mizon in view of Zises, and further in view of Rodriguez, by a hologram including the machine-readable code of Akihito in order to authenticate the label (Akihito: page 2).

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Zises, further in view of Rodriguez, and further in view Handwerger (2015/0193745 A1).

As to claim 6, Mizon in view of Zises, and further in view of Rodriguez, shows all the elements of claim 3. Mizon also shows a server including one or more processors and memory holding computer program instructions executable by the one or more processors (Mizon: page 2, ¶ 27) to: receive the machine-readable code and the indication of the gratuity amount including the gratuity sender source of funds account (Mizon: page 1, ¶ 18 and ¶ 22; and page 3, ¶ 54).
Mizon in view of Zises, and further in view of Rodriguez, does not show calculating a net gratuity amount and a service fee amount; and transferring the net gratuity amount to an account associated with a gratuity receiver institution and the service fee amount to an account associated with the service provider. Handwerger shows calculating a net gratuity amount and a service fee amount (Handwerger: page 4, ¶ 37; page 10, ¶ 78; and claim 9); and transferring the net gratuity amount to an account associated with a gratuity receiver institution and the service fee amount to an account associated with the service provider (Handwerger: page 4, ¶ 37; page 10, ¶ 78; and claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mizon in view of Zises, and further in view of Rodriguez, by calculating a net gratuity amount and a service fee amount; and transferring the net gratuity amount to an account associated with a gratuity receiver institution and the service fee amount to an account associated with the service provider of Handwerger in order to process gratuities (Handwerger: page 1, ¶ 6).

As to claim 7, Mizon in view of Zises, further in view of Rodriguez, and further in view Handwerger, shows all the elements of claim 6. Mizon in view of Rodriguez, and further in view Handwerger, does not show that the coaster includes an advertisement. Zises shows that a coaster includes an advertisement (Zises: page 5, ¶ 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mizon in view of Rodriguez, and further in view Handwerger, by a coaster including an advertisement of Zises in order to facilitate purchase (Zises: page 1, ¶ 13).
 
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Zises, further in view of Rodriguez, further in view of Akihito, and further in view Handwerger.



As to claim 8, Mizon in view of Zises, further in view of Rodriguez, and further in view of Akihito, shows all the elements of claim 5. Mizon also shows a server including one or more processors and memory holding computer program instructions executable by the one or more processors (Mizon: page 2, ¶ 27) to: receive the machine-readable code and the indication of the gratuity amount including the gratuity sender source of funds account (Mizon: page 1, ¶ 18 and ¶ 22; and page 3, ¶ 54).
Mizon in view of Zises, further in view of Rodriguez, further in view of Akihito, does not show calculating a net gratuity amount and a service fee amount; and transferring the net gratuity amount to an account associated with a gratuity receiver institution and the service fee amount to an account associated with the service provider. Handwerger shows calculating a net gratuity amount and a service fee amount (Handwerger: page 4, ¶ 37; page 10, ¶ 78; and claim 9); and transferring the net gratuity amount to an account associated with a gratuity receiver institution and the service fee amount to an account associated with the service provider (Handwerger: page 4, ¶ 37; page 10, ¶ 78; and claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mizon in view of Zises, further in view of Rodriguez, further in view of Akihito, by calculating a net gratuity amount and a service fee amount; and transferring the net gratuity amount to an account associated with a gratuity receiver institution and the service fee amount to an account associated with the service provider of Handwerger in order to process gratuities (Handwerger: page 1, ¶ 6).



Claims 13 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Handwerger.

As to claim 13, Mizon shows creating a gratuity receiver account for the gratuity receiver institution and associating a machine-readable code with the gratuity receiver account (Mizon: page 1, ¶ 18 and ¶ 22); providing the machine-readable code to the gratuity receiver institution to enable the gratuity receiver institution to provide the machine-readable code to a gratuity sender (Mizon: page 1, ¶ 18 and  ¶ 22; page 3, ¶ 54; and page 5, ¶ 73); receiving the machine-readable code and an indication of a gratuity amount from the gratuity sender (Mizon: page 1, ¶ 18 and  ¶ 22; and page 3, ¶ 54); creating a gratuity sender account (Mizon: page 5, ¶¶ 83-84); crediting the gratuity sender account with the gratuity amount (Mizon: page 5, ¶¶ 83-84); and debiting the gratuity sender account by the gratuity amount (Mizon: page 5, ¶¶ 83-84). 
Mizon does not show processing the gratuity amount to generate a net gratuity amount and a service fee amount, crediting the gratuity receiver account associated with the machine-readable code with the net gratuity amount, and crediting a service provider account associated with the service provider with the service fee amount. Handwerger shows processing the gratuity amount to generate a net gratuity amount and a service fee amount, crediting the gratuity receiver account associated with the machine-readable code with the net gratuity amount, and crediting a service provider account associated with the service provider with the service fee amount (Handwerger: page 4, ¶ 37; page 10, ¶ 78; and claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mizon by processing the gratuity amount to generate a net gratuity amount and a service fee amount, crediting the gratuity receiver account associated with the machine-readable code with the net gratuity amount, and crediting a service provider account associated with the service provider with the service fee amount of Handwerger in order to process gratuities (Handwerger: page 1, ¶ 6).

As to claim 17, Mizon shows receiving instructions to transfer a gratuity amount from a gratuity sender having a gratuity sender source of funds account to a gratuity receiver institution having a gratuity receiver institution account and a service provider having a service provider account, the instructions including a machine-readable code associated with the gratuity receiver institution (Mizon: page 1, ¶ 18 and  ¶ 22; page 3, ¶ 54; and page 5, ¶ 73). 
Mizon does not show processing the gratuity amount to generate a net gratuity amount and a service fee amount, and transferring the net gratuity amount from the gratuity sender source of funds account to the gratuity receiver institution account and the service fee amount to the service provider account. Handwerger shows processing the gratuity amount to generate a net gratuity amount and a service fee amount, and transferring the net gratuity amount from the gratuity sender source of funds account to the gratuity receiver institution account and the service fee amount to the service provider account (Handwerger: page 4, ¶ 37; page 10, ¶ 78; and claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mizon by processing the gratuity amount to generate a net gratuity amount and a service fee amount, and transferring the net gratuity amount from the gratuity sender source of funds account to the gratuity receiver institution account and the service fee amount to the service provider account of Handwerger in order to process gratuities (Handwerger: page 1, ¶ 6).

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Handwerger, and further in view of Zises.
 
As to claim 14, Mizon in view of Handwerger shows all the elements of claim 13. Mizon in view of Handwerger does not show providing the machine-readable code on coaster.  Zises shows providing the machine-readable code on coaster (Zises: page 3, ¶ 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mizon in view of Handwerger by providing the machine-readable code on coaster of Zises in order to facilitate purchase (Zises: page 1, ¶ 13).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Handwerger, further in view of Zises, and further in view of Akihito.

As to claim 15, Mizon in view of Handwerger, and further in view of Zises, shows all the elements of claim 14. Mizon in view of Handwerger, and further in view of Zises, does not show that providing the machine-readable code on the coaster comprises providing a hologram representation of the machine-readable code. Akihito shows that providing the machine-readable code on the coaster comprises providing a hologram representation of the machine-readable code (Akihito: see “The hologram label 10 can be a QR code (registered trademark) image in which key information is embedded (see FIG. 2)” in page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mizon in view of Handwerger, and further in view of Zises, by providing the machine-readable code on the coaster comprising providing a hologram representation of the machine-readable code of Akihito in order to authenticate the label (Akihito: page 2).
  
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Handwerger, further in view of Zises, and further in view of Scholl (10,885,413 B1).

As to claim 16, Mizon in view of Handwerger, and further in view of Zises, shows all the elements of claim 14. Mizon in view of Handwerger, and further in view of Zises, does not show that providing the hologram representation of the machine-readable code comprises providing a color hologram representation of the machine-readable code. Scholl shows that  providing the hologram representation of the machine-readable code comprises providing a color hologram representation of the machine-readable code (Scholl: col 3, lines 3-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mizon in view of Handwerger, and further in view of Zises, by providing the hologram representation of the machine-readable code comprising providing a color hologram representation of the machine-readable code of Scholl in order to provide tamper proof code (Scholl: col. 3, line 3).
  
Claims 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Mizon in view of Handwerger, and further in view of De (2014/0149285 A1).

As to claim 18, Mizon in view of Handwerger shows all the elements of claim 17. Mizon in view of Handwerger does not show maintaining a running log of transactions for the gratuity receiver institution. De shows maintaining a running log of transactions for the gratuity receiver institution (De: page 3, ¶ 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mizon in view of Handwerger by maintaining a running log of transactions for the gratuity receiver institution of De in order to manage records of transactions (De: page 3, ¶ 31).

As to claim 19, Mizon in view of Handwerger, and further in view of De, shows all the elements of claim 18. Mizon in view of Handwerger does not show maintaining a running log of transactions for the service provider. De shows maintaining a running log of transactions for the service provider (De: page 3, ¶ 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mizon in view of Handwerger by maintaining a running log of transactions for the service provider of De in order to manage records of transactions (De: page 3, ¶ 31).



As to claim 20, Mizon in view of Handwerger, and further in view of De, shows all the elements of claim 19. Mizon in view of Handwerger does not show maintaining a running log of transactions for the gratuity sender. De shows maintaining a running log of transactions for the gratuity receiver institution maintaining a running log of transactions for the gratuity sender (De: page 3, ¶ 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mizon in view of Handwerger by maintaining a running log of transactions for the gratuity sender of De in order to manage records of transactions (De: page 3, ¶ 31).

Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bhuma (2018/0260806 A1) discloses: “[0029] For example, a customer may generate a QR Code to pay tips during a hotel stay.”



































Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691